﻿85.	Comrade President, 1 have already had the honour of congratulating you upon your unanimous election to the presidency of the thirty-second session of the General Assembly and to wish you every possible success from the bottom of our hearts. We have also had the honour of congratulating the two new Members, the Socialist Republic of Viet Nam and the Republic of Djibouti, upon their admission to membership in the United Nations.
86.	I shall begin my statement today, therefore, by simply setting forth the policy of our Government on the most important international problems.
87.	In assessing the world situation, the Government of the Mongolian People's Republic proceeds from the premise that the steady change in the correlation of forces in the international arena in favour of peace, national independence and the social progress of peoples, is the prevailing tendency in the world today. This irreversible historical process was started by the Great October Socialist Revolution, whose sixtieth anniversary is being celebrated this year by all of progressive mankind.
88.	The emergence of the first socialist State, the Union of Soviet Socialist Republics, engendered a new type of relations based upon the principles of equality, respect for the independence and sovereignty of all countries, big and small, and of peaceful coexistence of States with different social systems.
89.	The victory over fascism and militarism with the decisive contribution of the Soviet Union and the formation and consolidation of the world socialist community have enhanced further the possibility of ensuring universal peace and developing equitable international co-operation. It is therefore no accident that the Soviet Union and other socialist countries are participating actively in the work of the United Nations, which has set itself the task of maintaining peace and international co-operation.
90.	Positive developments in the restructuring of the entire system of international relations on the basis of just and democratic principles have been the result, above all, of the joint efforts of the socialist countries supported by all peace-loving and progressive forces of the world. The successful realization of the principles of peaceful coexistence among States with different social systems has made detente the prevailing trend in contemporary international life.
91.	The Government of the Mongolian People's Republic believes that the principal task of both the world community and the United Nations is to consolidate that trend so as to make it a durable and irreversible process and to extend it to all parts of the world. This task has now become of particular urgency in the face of the attempts undertaken by imperialist and other reactionary forces to frustrate international detente and to return the world to the time of the  cold war , to whip up war hysteria. Such actions are expressed primarily in the escalation of the arms race in the countries of the North Atlantic Treaty Organization, in the United States of America in the first place, under the false pretext of the so-called  Soviet threat , as well as in the production of new types of weapons of mass destruction such as neutron bombs and Cruise missiles. Proponents of the military-industrial complex are trying to buttress those actions by various concepts such as the concept of  peace through strength , which is meant in fact to justify the unrestrained arms race. These dangerous concepts, which remind one of the military doctrines of the time of the cold war, must give way to ideas conducive to the strengthening of mutual confidence among States.
92.	The countries of the socialist community have put forward constructive initiatives aimed at deepening and extending the process of detente by enhancing it through concrete measures in the field of disarmament and the development of international economic, scientific, technical and cultural co-operation on the basis of equal rights and mutual benefit.
93.	This consistent course pursued by the socialist countries is explicitly confirmed by the new initiative of the Soviet Union, which focuses the attention of the world public and the United Nations on the vital problems of deepening further the process of international detente and saving humanity from the threat of a thermonuclear war. The proposal to consider the item  deepening and consolidation of international detente and prevention of the danger of nuclear war , submitted to this session by A. A. Gromyko, Minister for Foreign Affairs of the Soviet
Union, is in full conformity with the demand of the peoples of the world that effective measures be taken to stop the arms race and to bring about genuine disarmament, in particular nuclear disarmament.
94.	With regard to the cessation of the nuclear arms race and nuclear disarmament, the twin task of strengthening the regime of the non-proliferation of nuclear weapons and the complete and general prohibition of nuclear-weapon tests has assumed particular urgency. These measures would make it possible to put an end to the qualitative improvement of those weapons of mass destruction, to prevent the emergence of new types of such weapons. My delegation places its hopes on the negotiations for a complete and general prohibition of nuclear-weapon tests, which have begun this year between the Soviet Union, the United States and the United Kingdom, and holds the view that constructive steps in this direction would have a far- reaching positive impact. In this connexion, we should like to emphasize the great importance of the new and constructive step taken by the Soviet Union, namely, its willingness to suspend, in agreement with the United States and the United Kingdom, underground nuclear-weapon tests for a certain period of time, even before other nuclear Powers accede to the proposed treaty. This constitutes further proof of the Soviet Union's sincere desire to contribute in every way possible to the cause of nuclear disarmament.
95.	Such collateral measures as the strengthening of the IAEA safeguards with respect to transfer of nuclear materials and technology, the creation of zones genuinely free of nuclear weapons, and the complete demilitarization of the sea-bed and the ocean floor are also of great importance for the strengthening of the regime of non- proliferation of nuclear weapons and, consequently for the lessening of the risk of nuclear war.
96.	The conclusion of an agreement on the limitation of strategic offensive weapons would exert a favourable influence on all disarmament negotiations being held in different forums and would contribute substantially to the cessation of the nuclear arms race and to bringing about nuclear disarmament. The identical statements made by the Soviet Union and the United States regarding their willingness to continue to observe their commitments under the 1972 interim agreement,3 as well as the reports on certain progress recently achieved in bringing closer together the positions of the two Powers, have encouraged us to believe that in the near future agreements may be reached in this vital area.
97.	The Mongolian People's Republic holds the view that the concrete agreements achieved in the negotiations on the reduction of armed forces and armaments in central Europe would represent a tangible measure in easing the situation in the region of the confrontation of the largest military forces.
98.	In the light of measures taken by NATO countries in building up armaments, the need to achieve an agreement on these questions on the basis of the principle
3 Interim Agreement on certain measures with respect to the limitation of strategic offensive arms, and protocol thereto, signed at Moscow on 26 May 1972 of ensuring equal security for all parties has become of even greater urgency,
99.	My delegation wishes to express the hope that the spirit of the Helsinki Conference on Security and Cooperation in Europe, which plays an important role in strengthening detente in Europe, will have a positive impact on the progress of negotiations on the reduction of armed forces and armaments in that region which saw the beginning of two devastating world wars.
100.	The Mongolian People's Republic was one of the sponsors of the working papers entitled  Basic provisions of the declaration on disarmament  and  Basic provisions of the programme of action on disarmament  submitted by the socialist countries to the Preparatory Committee for the Special Session of the General Assembly Devoted to Disarmament. In these documents, which epitomize the main ideas of the Soviet memorandum on questions of ending the arms race and disarmament, in addition to the measures of nuclear disarmament, paramount importance is attached to the problems of the prohibition of chemical weapons and of the development and production of new types and systems of weapons of mass destruction. My delegation considers it necessary that certain results be achieved in the negotiations on these problems well before the special session of the General Assembly, which is to be held in May-June 1978.
101.	The Convention on the Prohibition of Military or Any Other Hostile Use of Environmental Modification Techniques , signed last summer, is an important supplement to the measures already taken towards curbing the arms race. It is now essential to ensure its universality. In the opinion of my delegation this convention, being a first step in the efforts to prohibit the emergence of new means of mass destruction, could provide a stimulus to further negotiations in this field.
102.	The Government of the Mongolian People's Republic is of the opinion that the conclusion of a world treaty on the non-use of force in international relations would be of great significance for the enhancement of the effectiveness of agreements already concluded on curbing the arms race and for creating a favourable atmosphere for making further progress in the disarmament talks.
103.	The proposal made by the Soviet Union regarding the conclusion of such an instrument is designed to institutionalise in international relations the principle of the non-use of force, which has already been confirmed in many bilateral and multilateral treaties and also in the Final Act adopted by the Helsinki Conference on Security and Co-operation in Europe.
104.	The delegation of the Mongolian People's Republic submits that this session of the General Assembly should indicate concrete measures leading to the elaboration of such a world treaty.
105.	The proposal of the States parties to the Warsaw Treaty that all participants in the Conference on Security and Co-operation in Europe should undertake not to be the first to use nuclear weapons against each other will undoubtedly strengthen the atmosphere of confidence among States.
106.	The need for strengthening the results achieved in curbing the arms race and producing further measures aimed at achieving the objectives of general and complete disarmament requires the active participation of all States, big and small, nuclear and non-nuclear. The proposal for the convening of a world Disarmament Conference, inter alia, takes account of such a requirement. The progress of the work of the Preparatory Committee for the Special Session of the General Assembly Devoted to Disarmament gives us, in our opinion, grounds for saying that such world forums will be capable of generating momentum for the struggle of the world community for disarmament and of outlining practical ways of achieving progress towards this end.
107.	The Government of the Mongolian People's Republic attaches paramount importance to strengthening peace and security in Asia. For the last three decades this vast continent, where more than one half of the world's population lives, has continuously experienced wars and armed conflicts, provoked by neo-colonialist forces, and there still exist hotbeds of tension, fraught with danger to world peace.
108.	The ensuring of lasting peace and security in Asia has assumed particular urgency in the light of the fact that virtually all the States of the region, with few exceptions, are developing countries faced with a great number of urgent problems of socio-economic development.
109.	It is therefore natural that the peoples of Asia should be interested in ensuring durable peace throughout Asia.
110.	It goes without saying that the principles of peaceful coexistence among States with different social systems, as well as principles stipulated in the United Nations Charter and in the Declaration of the Asian-African Conference, held at Bandung in 1955, should serve as a basis for ensuring peace and security in Asia.
111.	The Mongolian People's Republic is of the view that, under circumstances of the steady consolidation of the forces of peace, national independence and social progress of peoples, and the further deepening of international detente, it is quite feasible to ensure peace in Asia through the collective efforts of all States of the continent.
112.	In setting forth the position of the Government of the Mongolian People's Republic on ways of creating an Asia-wide system of peace and security, Comrade Yumjagiyn Tsedenbal, First Secretary of the Central Committee of the Mongolian People's Revolutionary Party and Chairman of the Presidium of the People's Great Khural of the Mongolian People's Republic, said:
The elimination of existing hotbeds of tension, the political settlement of outstanding international disputes, the permanent renunciation of the use or threat of force in international relations and the development of mutually beneficial co-operation among the States of the continent serve as a basis for ensuring peace and security in Asia
113.	It is essential, in the first place, to eliminate hotbeds of tension and military conflicts if the foundations of lasting peace in Asia and throughout the world are to be built.
114.	The further aggravation of the explosive situation in the Middle East by the aggressive and annexationist actions of the ruling circles of Israel is causing increasingly widespread concern. It is imperative speedily to achieve a lasting and just settlement of that crisis on the basis of the withdrawal of Israeli troops from all Arab territories occupied in 1967, and to secure the inalienable right of the Arab people of Palestine to self-determination, including their right to establish their own State, and to guarantee the independent existence of all States of the region.
115.	In the light of prevailing circumstances, the Geneva Peace Conference on the Middle East represents the only means capable of paving the way for a comprehensive solution to the problem.
116.	We consider that the representatives of the Palestine Liberation Organization, recognized by the United Nations and the Organization of African Unity as the sole legitimate representative of the Arab people of Palestine, should be given an opportunity to participate in that Conference from the very beginning on an equal footing with others.
117.	The Mongolian People's Republic, which has consistently supported the struggle of the Arab peoples against the Israeli aggressors, is convinced that the Arab countries will further consolidate their unity of action and that their just cause will ultimately be crowned with success.
118.	The presence of foreign troops in the south of Korea and the provocative actions of the South Korean regime, which impede the peaceful reunification of the country, are continuing seriously to complicate the situation in the Far East.
119.	The initiatives of the Democratic People's Republic of Korea with regard to a peaceful and democratic solution of the Korean problem without any outside interference command broad international support.
120.	This can be said with respect to the proposal made by the Democratic People's Republic of Korea on the convening of a political consultative meeting of the North and the South to be attended by representatives of political parties, public organizations and broad strata of people from both sides of the country.
121.	The withdrawal of all foreign troops stationed in South Korea, dissolution of the so-called  United Nations Command , and replacement of the Armistice Agreement with a peace agreement, as provided for in the relevant resolution of the thirtieth session of the General Assembly, are pre-conditions for a peaceful settlement of the Korean problem.
122.	We are convinced that the struggle of the Korean people for the creation of a unified, independent, democratic State will be crowned with victory and that this hotbed of tension in the Far East, fraught with potential danger to international peace, will be eliminated.
123.	It is a matter of profound regret that the situation in Cyprus has so far shown no notable progress. The Mongolian People's Republic favours the solution of the Cyprus problem on the basis of complete respect for the independence, sovereignty and territorial integrity of the Republic of Cyprus. It is essential to put an end to all foreign interference in the internal affairs of Cyprus so that its ethnic communities can themselves solve the problem of the future of their country. We deem it useful that the United Nations and its Secretary General should further promote in every way the success of the intercommunal talks, in conformity with Security Council and General Assembly resolutions.
124.	There can be no doubt that one of the most important tasks today is the elimination of the remaining strongholds of colonialism and the eradication of racism and apartheid.
125.	It is a well-known fact that the racist regimes of South Africa and Southern Rhodesia, with extensive support from their Western patrons, are not only persisting in carrying out an inhuman racist policy towards the indigenous peoples, but are consistently committing acts of aggression against neighbouring States, thus creating a threat to peace and security on the African continent. This situation has been further aggravated by the attempts of the South African racists to acquire nuclear weapons. Such a situation in southern Africa calls for the international community to exert further efforts for the speedy and full implementation of all United Nations resolutions for the complete elimination of colonialism and racism—primarily, the implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples.
126.	It is imperative for the United Nations and world public opinion to increase their all-round assistance to the fighting peoples of Zimbabwe, Namibia and South Africa, and further urge certain Western Powers to desist from all collaboration with the racist regimes. The Mongolian People's Republic stands for the full and unconditional transfer of power to the people of Zimbabwe, the immediate granting of independence to Namibia and the cessation of the policy of racism and apartheid in the Republic of South Africa.
127.	It is high time to take effective measures against the racist regimes, as provided for in the United Nations Charter and in Security Council and General Assembly resolutions, as well as in the decisions of a number of representative international forums held under the aegis of the United Nations.
13 L As to the so-called peaceful settlement of the problem of southern Africa, the policy of supporting the Salisbury and Pretoria regimes pursued by the authors of those plans should not be overlooked. I should like to emphasize further that in southern Africa we are dealing primarily with a national liberation movement of peoples, and no harm should be done to that movement under any pretext whatsoever.
132.	It is evident that the joint action of the peoples of southern Africa and their close alliance with all progressive forces in the world constitute an important factor which will expedite the triumph of their just cause.
133.	The Mongolian People's Republic supports the struggle of the developing countries for the restructuring of international economic relations on a just and democratic basis.  What is at issue here is the restructuring of the international economic relations which emerged in conditions of capitalist domination and were based on the exploitation of colonial and dependent countries.
134.	The socialist countries are successfully developing relations based on the principles of equality and equal rights, reciprocal benefits and mutual assistance. We submit that essentially the creation of a new international economic order means the reorganization of world-wide economic relations on precisely the same principles.
135.	It is natural, therefore, that the developing countries, which are aiming at establishing a new international economic order, should enjoy the support of the socialist countries.
136.	The absence of any tangible progress in solving this problem indicates that the major obstacle to the radical restructuring of international economic relations lies in the persistent refusal of the industrially developed capitalist States to meet the just demands of the developing countries. This was demonstrated particularly in the results of the this Conference on so-called  international economic co-operation  as well as in the deliberations of the resumed thirty-first session of the General Assembly.
137.	In their attempts to poison the international atmosphere and sow the seeds of distrust and enmity among nations the champions of the  cold war  have recently launched a slanderous campaign against the Soviet Union and the other socialist countries on the pretext of the so-called  protection  of human rights.
138.	However, attempts to deny the achievements of the socialist countries in guaranteeing human rights and freedoms are doomed to total failure because they are refuted by the very facts of life.
139.	The new socialist world, born 60 years ago, has eliminated for the first time in the history of mankind the exploitation of man by man and has fully ensured all democratic rights and freedoms. By developing and improving socialist democracy the socialist countries are creating all the necessary conditions for the harmonious development of every individual and for the equal participation of their citizens in the political, economic and spiritual life of society.
140.	Many of the fundamental United Nations documents on human rights have been produced with the active participation of the Soviet Union and other socialist countries.
141.	By contrast, the country that is whipping up this noisy and hypocritical campaign has not so far ratified basic documents in this field.
142.	The policies and practices of colonialism, racism, violence and aggression result, as experience has shown, in the most flagrant mass violations of human rights. The real cause of violations of human rights is to be found in this.
143.	The delegation of the Mongolian People's Republic resolutely condemns the criminal acts of the Chilean junta and demands that an end be put to the bloody repression and persecution of Chilean patriots and democrats.
144.	In the conditions of the continuing process of detente the United Nations has an important role to play in co-ordinating the efforts of its Member States for the further consolidation of peace, security and international co-operation.
145.	In this connexion I should like to stress here that the Government of the Mongolian People's Republic highly appreciates the efforts of our distinguished Secretary- General, Mr. Kurt Waldheim, designed to enhance the efficiency of the United Nations in solving the urgent problems facing the international community.
146.	My delegation is convinced that strict observance by Member States of the Charter of the United Nations, which objectively reflects the reality of our time, is the most cogent and appropriate way of further improving the efficiency of the Organization.
147.	My delegation therefore opposes any attempt to revise the basic provisions of the Charter, which have stood the test of time and have vital importance for the existence of the United Nations as an instrument of peace and international co-operation.
148.	In conclusion, I should like to assure you, comrade President, and the distinguished representatives of Member States, that the Mongolian People's Republic is resolved and will continue to do its utmost to promote the realization of the purposes and principles of the United Nations, to deepen international detente and to strengthen peace and international security.
